Foote, C.
This is an appeal from an order refusing to revoke an order granting letters of guardianship of a minor.
The order made by the probate court appointing the *78guardian was one which it was within the jurisdiction of that tribunal to make, and it was itself appealable. (Code Civ. Proc., sec. 963, subd. 3.)
Hence the appellate court will not entertain jurisdiction of the appeal now here. (Goyhinech v. Goyhinech, 80 Cal. 409; Larkin v. Larkin, 76 Cal. 323; Eureka & T. R. R. Co. v. McGrath, 74 Cal. 49; Tripp v. Santa Rosa R. R. Co., 69 Cal. 631.)
The matter does not come within the rule as to void judgments laid down in People v. Green, 74 Cal. 400; 5 Am. St. Rep. 448.
We therefore advise that the appeal be dismissed.
Fitzgerald, C., and Belcher, C., concurred.
The Court.
— For the reasons given in the foregoing opinion, the appeal is dismissed.